DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaneko et al (US Pub No 2019/0241385).
Regarding claim 1, Kaneko discloses an image forming apparatus (100) comprising:
a main body (1) configured to form an image on a sheet;
a feeder (10) configured to feed the sheet toward the main body; and
a relay device (20) connecting the main body to the feeder, wherein the main body is placed on a placement surface (as shown in figure 1),
the feeder is arranged opposite to the main body with the relay device therebetween in a direction along the placement surface, the relay device includes a conveyance unit (22) and a casing (e.g. overall housing) which houses the conveyance unit (as shown in figure 1), and wherein
the conveyance unit:
conveys the sheet fed from the feeder to the main body (via rotation), and
rotates relative to the casing with an axis as a pivot thereof, the axis extending in a cross direction intersecting with the placement surface (via axis 22a, shown in figure 3A).

Regarding claim 2, Kaneko discloses the conveyance unit includes an outward conveyance section (e.g. section between rollers 21 and 23) configured to convey the sheet out to the main body in an outward conveyance direction, and
the outward conveyance section changes the outward conveyance direction according to a rotational angle by which the conveyance unit is rotated with the axis as a pivot thereof, and conveys the sheet out to the main body (as shown in figures 16-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Watanabe et al (US Pat No 10,530,950).
Regarding claim 3, it is noted that Kaneko fails to disclose the specifics in which the conveyance unit rotates.  However, Watanabe discloses a conveyance unit (30) disposed on a casing (104) which includes a shaft member (104a) extending in a direction along an axis which the conveyance unit pivots, and the conveyance unit has an insertion hole into which the shaft member is rotatably inserted (e.g. hole in which the shaft is inserted into frame 51, shown in figure 4).

Regarding claim 4, it is noted that Kaneko fails to disclose the specifics of the structure of the conveyance unit.  However, Watanabe discloses the casing includes a base member (104) onto which the conveyance unit is placed, and the conveyance unit includes a swinging member (107) configured to swing an upper portion of the base member according to rotation with the axis as a pivot thereof.  
It would have been obvious to one having ordinary skill in the art to have modified the device taught by Kaneko with the teachings of Watanabe to achieve the predictable result of providing a sheet conveyance device which corrects the sheet position according to detected skew or lateral offset (e.g. obvious to try with limited, predictable results).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Sasaki et al (US Pub No 2005/0082737).
Regarding claim 9, it is noted that Kaneko fails to disclose a first and a second feeder.  However, Sasaki discloses a similar device wherein a feeder (1002) includes a first feeder (1200a) and at least one second feeder (1200b), the second feeder conveys the sheet toward the first feeder.  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Kaneko with the teachings of Sasaki to achieve the predictable 
Wherein, the combination of Kaneko and Sasaki discloses the second feeder is arranged opposite to the relay device with the first feeder therebetween in a direction along the placement surface (as shown in figure 1 of Sasaki).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art on record discloses or suggests the conveyance unit includes a rotation adjustment section configured to adjust rotation of the conveyance unit with the axis as a pivot thereof, the rotation adjustment section includes a male screw member and a female screw member, the male screw member includes a head and a screw extending from the head toward the female screw member, the casing includes a side plate member configured to restrict movement of the head, and the head presses against the side plate member as threading of the female screw member and the screw loosens..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Patrick Cicchino/Primary Examiner, Art Unit 3619